DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 5-8 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Mcfarland et al. (US Pub. No. 2018/0073235).
Regarding claims 1 and 8, the Mcfarland reference discloses a gasket (100) in a sanitary (Abstract) comprising: 

a protrusion (120) provided on the base, extending along the loop shape, and protruding toward a first member; and a retainer (130) formed on an inner periphery of the base and protruding from the inner periphery in an inward direction with respect to the loop shape (Figs. 1A-9B), 
wherein the gasket comprises an elastic material (Para. [0062]) and is configured to join the first member and a second member, the first member and the second member forming a flow passage for liquid, and at least one of the first member or the second member comprises a ceramic material (Para. [0036]).
Regarding claim 2, the Mcfarland reference discloses the retainer is formed in a portion of the inner periphery (Figs. 1A-9D).
Regarding claim 5, the Mcfarland reference discloses the protrusion comprises a first protrusion portion (120) protruding toward the first member and a second protrusion (e.g. protrusion at 150 or 152) portion protruding toward the second member, and the second protrusion portion is provided adjacent to the ceramic member (Figs. 1A-9D).
Regarding claim 6, the Mcfarland reference discloses a state where the first member and the second member have been joined to each other via the gasket sandwiched therebetween, the retainer is received in a receiving portion formed in one of the first member or the second member and configured to receive therein the protrusion, wherein the receiving portion is defined by an inner wall forming the flow passage, an outer wall surrounding an outer periphery of the inner wall, and a bottom directly connecting the inner wall to the outer wall, and wherein a top end surface of the 
Regarding claim 7, the Mcfarland reference discloses a projection in a portion, of the loop shape, in which the retainer is absent, the projection projecting in the inward direction with respect to the loop shape to be shorter in the inward direction than the retainer, wherein one of the first member or the second member is provided with a chamfered portion that corresponds to the portion, of the gasket, in which the projection is provided (Figs. 1A-9D).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mcfarland.
Regarding claims 3 and 4, the Mcfarland reference discloses the invention substantially as claimed in claim 1.
However, the Mcfarland reference fails to explicitly disclose the base has the loop shape including a large curvature portion that has a larger curvature than a remaining portion, and the retainer is provided only in the large curvature portion or the base has a substantially rectangular shape, and the retainer is provided at least one of 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the shape of the Mcfarland reference to the claimed shapes, a change in the shape of a prior art device is a design consideration within the skill of the art in order to provide optimal sealing pressure. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GILBERT Y LEE whose telephone number is (571)272-5894.  The examiner can normally be reached on Monday-Friday 8am-430pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on 571-272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/GILBERT Y LEE/Primary Examiner, Art Unit 3675